internal_revenue_service lapin leh hr department of the treasury washington dc contact person telephone number refer reply to t ep ra t5 date tt ay attention legend plan x employer a state b this letter is in reply to your request dated date for a private_letter_ruling concerning the federal_income_tax treatment under sec_444 of the internal_revenue_code code of certain contributions to plan x you stated in your letter state b has established plan x employer a is an agency of state b employer a is a participating employer in plan x plan x is a qualified_plan under sec_401 a of the code employees of employer a who participate in plan x are required to contribute to plan x the board_of trustees of employer a has adopted a resolution permitting it to pick up mandatory_contributions to plan x through a reduction in salary participation in the pick up is mandatory no employee may elect the option of receiving the contribution directly and the employee contribution picked up will be designated as employer contributions based on the foregoing facts and representations you have requested that contributions made by employees of employer a that are picked up by employer a under provisions of the above resolution dated date will not be included in the gross_income of such employees sec_414 of the code provides in part that contributions otherwise designated as employee contributions shall be treated as employer_contribution if such contributions are made to a plan established by a state government or a political_subdivision thereof which is described in sec_401 a and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by pode page the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees' gross incomes until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employee's salary with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings establish that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employer must specify that the because plan x was established by state b and meets the qualification requirements under code sec_401 a it is a plan described under code sec_414 plan x and the proposed resolution of employer m concerning the pick up of employee contributions satisfy the criteria set forth in revrul_81_35 and revrul_81_36 because they provide that designated as employer contributions for federal_income_tax purposes and plan x participants will not be given an option to receive the contributed amounts directly rather than having them contributed to plan x employee contributions picked up by employer m will be accordingly we conclude that contributions made by employees of employer a who participate in plan b which are picked up by employer a under the provisions of the resolution of the board_of trustees of employer a dated december will not be included in the gross_income of employees of employer a for the taxable_year in which such amounts are contributed to plan x because we have determined that the picked up amounts are to be treated as employer contributions such contributions are excepted from the definition of wages set forth in sec_3401 of the code for federai income_tax_withholding purposes this ruling is based on the assumption that plan x will be qualified under code sec_401 a at the time of the proposed contributions and distributions further the pick-up is not effective for any amounts contributed to plan x prior to the date the proposed resolution regarding the pick-up is signed oe page if you have any question about this letter you may call or sincerely tax exempt and goverment entities division enclosures notice deleted copy
